DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/989,726, now US Patent no. 10,799,702, filed 25 May 2018, which claims the benefit of foreign priority from European Application no. EP 17178950.6-1666 filed 30 June 2017.

Response to Amendment
The preliminary amendment filed 25 September 2020 has been acknowledged.  Claims 1-8, 10-16, and 18-22 are pending, wherein claims 21 and 22 are new.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 depends on cancelled claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miesel et al. (US Patent no. 8,135,473 – cited by Applicant) on view of Moffitt (US Patent no. 9,597,517 – cited by Applicant).
In regard to claims 1 and 16, Miesel et al. describes a neurostimulation therapy system (col 4 lines 37-65).  The system includes: a processor 46 that may be a microprocessor or controller (col 10 lines 39-42); a memory 48 for storing neurostimulation parameter sets or patterns and connected to the processor 46 (col 5 lines 30-48 and col 10 lines 42-50); a therapy delivery module 44 including a pulse generator serving as an electrical stimulation device (col 10 lines 26-32); lead 16 bearing electrodes 42 serves as an electrical interface between the therapy delivery module 44 and a subject (col 10 lines 14-32), wherein the lead being connectable with at least a bio-interface of or with a nervous system of the subject (i.e., the bio-interface in Miesel et al. may comprise the spinal cord, the brain, or peripheral nerves (col 4 line 56 – col 5 line 19).  The lead of Miesel et al. serving as the electrical interface is configured to deliver electrical stimulation signals to the bio-interface according to a pre-determined therapy parameter set (col 10 lines 28-32).  Additionally, sensors 40 may be connected to the processor 46 for exchanging physiological data from the bio-interface to the neurostimulation device (col 6 lines 54-60, col 10 lines 4-13, and 51-67).  
	The stimulation processor is capable of and configured to acquire information from sensors 40 and select a different stimulation parameter set to be delivered to the bio-interface on the basis of metrics of the signals sensed by sensor 40, wherein the electrical stimulation provided is characterized by one or more stimulation parameters that vary over time in a pre-programmed manner (col 1 lines 53-61, col 7 lines 14-23).
	Miesel et al. is considered to substantially describe the invention as claimed however does not explicitly teach that the stimulation therapy sets include parameters characterized by a spatial component and a temporal component.  Moffitt describes a neurostimulation system for delivering neurostimulation therapy to a patient in accordance with a customized pulse pattern.  Moffitt teaches that effective neurostimulation therapy should comprise a spatial component (i.e., stimulation in the right location and dependent of the disorder being treated) and a temporal component (i.e., stimulation responsive to a state such that stimulation is applied in response to sensing a physiological parameter).  In view of this, it is considered that Miesel et al. implicitly and necessarily incorporates both a spatial and a temporal component with the stimulation sets since the stimulation is applied with a specific parameter set to a target area of the nervous system based on a particular state sensed by sensors 40.  Therefore it is considered obvious to one of ordinary skill in the art to provide a neurostimulation pattern that has a spatial component and a temporal component since Moffitt teaches that these components are necessary for effective neurostimulation.
	In regard to claim 2, Miesel et al. includes a memory 48 to store operation instructions which are accessed by the processor.  The memory of Miesel et al. is considered capable of storing the information as claimed.
	In regard to claim 3, the stimulation sets and data of Miesel et al. include the conventional stimulation parameters of frequency, amplitude, current, and/or pulse width (col 5 lines 33-37).
	In regard to claim 4, in Miesel et al. therapy parameter sets include information identifying which electrode have been selected for delivery of stimulation pulses (col 5 lines 37-40), which is considered similar to the spatial component information pertaining to which defined subsets of electrodes are activated for a therapy.
	In regard to claim 5, the therapy parameter set of Miesel et al. which specify specific stimulation parameters and electrode combinations related to where and when to provide stimulation are considered to necessarily comprise data to link the spatial and temporal components to each other.  Further the teachings of Moffitt pertaining to the spatial and temporal components of stimulation therapy is considered to suggest that the components are linked in order to provide the appropriate stimulation.
	In regard to claims 6 and 7, the stimulation parameter sets of Miesel et al. includes therapy parameters specific to detected subject activities such as activity level, or whether the subject is lying down, standing, sitting, recumbent and transitions between (col 6 line 54 – col 8 line 3).  Additionally, the recited limitations that the stimulation signals may be used as activation signals for bladder and/or sexual functions, and/or blood pressure control are considered to comprise the intended use of the system, wherein the structure of the system proposed in view of Miesel et al. and Moffitt is capable of generating and outputting signals with parameters to affect the any desired result.  
	
	In regard to claim 18, Moffitt teaches that the stimulation may be applied repeatedly in a cyclic fashion (col 9 lines 57-59).  Additionally, the stimulation parameter sets of Miesel et al. includes therapy parameters specific to detected subject activities such as activity level, or whether the subject is lying down, standing, sitting, recumbent and transitions between (col 6 line 54 – col 8 line 3).   Modification to apply stimulation in this manner only requires routine skill in the art.	In regard to claims 21 and 22, the recited limitations that the stimulation signals may be used to restore sweating are considered to comprise the intended use of the system, wherein the structure of the system proposed in view of Miesel et al. and Moffitt is capable of generating and outputting signals with parameters to affect the any desired result.  

Claims 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miesel et al. (US Patent no. 8,135,473) on view of Moffitt (US Patent no. 9,597,517), further in view of Sumners et al. (US Patent no. 9,421,365).
In regard to claims 8 and 19, Miesel et al. in view of Moffitt is considered to substantially suggest the invention as claimed except for providing stimulation to a skeletal muscle to pump blood from the extremities back to the heart.  Sumners et al. teaches that neurostimulation to a target muscle may expel blood from the venous blood vessels back into central circulation (col 7 lines 20-30).  The stimulation applied by Sumners et al. causes the muscle to contract.  Following stimulation, the muscle is allowed to relax in order to prevent fatigue.  However, the muscle relaxes naturally and not induced by a stimulation sequence.  Though it is considered to be within routine skill in the art to determine appropriate stimulation therapy parameters to promote muscle relaxation.  In view of the teachings in Sumners et al. it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to employ neurostimulation to a muscle to promote blood pumping since Sumners et al. demonstrate the technique was known in the art at the time and the modification of the prior art references would include the application of a known technique to a known device to yield a predictable result.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miesel et al. (US Patent no. 8,135,473) on view of Moffitt (US Patent no. 9,597,517), further in view of Burdick et al. (US Publication no. 2015/0231396).
In regard to claims 10 and 11, Miesel et al. show in figure 5 that the system operates in a closed loop, wherein adjustments are made to the therapy parameter sets in real time as the activity or posture of the subject changes.  However, neither reference teaches that the system operates in an open-loop operably connected to the closed-loop system.  Burdick et al. teaches that neurostimulation devices can be configured to operate in either open or closed-loop fashion in order for automated regulation (para 187).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of the prior art to operate in open-loop fashion since Burdick et al. teaches that open-loop configurations are conventional in the art for automated regulation.
	In regard to claim 12, the system of Miesel et al. has an initial baseline therapy parameter set which define minimum parameters for meeting the minimum requirements for therapy, wherein said initial baseline therapy parameter set is considered to comprise the starting sequence as claimed (col 23 line 55 – col 24 line 11).
	In regard to claims 13, memory 48 and processor 46 are considered equivalent structure that is capable of and configured to store and execute stimulation therapy parameter sets and operational instructions (col 23 lines 4-14).  Additionally, the initial baseline parameter set may be stored in its own separate memory (col 23 lines 50-54).
	In regard to claim 14, the initial baseline parameter set is considered to start the closed-loop therapy (col 23 line 55 – col 24 line 12).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miesel et al. (US Patent no. 8,135,473) on view of Moffitt (US Patent no. 9,597,517) and Burdick et al. (US Publication no. 2015/0231396 – disclosed by Applicant), further in view of Carlson et al. (US Patent no. 9,079,039 – disclosed by Applicant).
In regard to claim 15, Miesel et al. and Moffitt in view of Burdick et al. are considered to substantially suggest the invention as claimed expect neither reference includes fallback data for when the closed-loop system is unintentionally out of service.  However, Miesel et al. include memory 48 and processor 46 which are considered equivalent structure that is capable of and configured to store and execute stimulation therapy parameter sets, including fallback data, and operational instructions (col 23 lines 4-14).  Additionally, the fallback data parameter set may be stored in its own separate memory (col 23 lines 50-54).  Carlson et al. describe an implantable medical device with closed-loop control and state machine framework (col 3 lines 47-50 and col 4 lines 1-15).  In this system, Carlson et al. provides for default settings, or fallback data, which the system returns to in the event of an error in system operation (col 43 lines 4-15).  Such error state is considered by the Examiner to include a situation where the closed-loop system is unintentionally out of service or operating incorrectly.   It is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Miesel et al. and Moffitt to include default or fallback settings in order to return the system described therein to safe operating parameters in the event the system encounters an operational error.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,799,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘702 reference recite each and every feature of the present claims and anticipates the claimed invention.  For instance, looking at claims 1 and 16 of the ‘702, recitation is provided for using a stimulation controller, a stimulation pattern storage drive comprising stimulation data connected to the stimulation controller, an electrical stimulation device, an electrical interface between the electrical stimulation device and the subject, the electrical interface being connected to a bio-interface of or with a nervous system of a subject, in order to exchange information between the electrical interface and the bio-interface and comprising stimulation data with spatial and temporal components for stimulating the nervous system.  Claims 1 and 16 of the ‘207 also provide substantial overlap in the capabilities of the stimulation controller to transmit stimulation data to the electrical stimulation device from electrical interface and provided to the bio-interface, the stimulation parameters characterized by one or more stimulation parameters that vary over time in a pre-programmed manner, and particularly no feedback is required from the subject to influence the stimulation.  The recited limitations are a substantial overlap of previously patented limitations of the ‘207 patent.  The present invention is considered anticipated by the ‘207, and therefore not patentably distinct.  
With regard to present claims 2-5, 10-16, and 18-20, substantial overlap in the recitation of elements is also found with claims 2-15 and 16-20 of the ‘207 reference.  Features with respect to use of the open-loop feedback mechanism have been found in claims 1 and 16 of the ‘207 patent, and when read in view of the depending claims of the ‘207 reference are considered to anticipate the limitations of present claims 10-14.
With regard to present claims 6, 7, and 18, the newly described limitations are considered to comprise obvious variants of the intended use of the stimulation system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 June 2022